      Case 3:20-cv-01789-MDD Document 18 Filed 05/28/21 PageID.112 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LUIS LOPEZ YANEZ on behalf of                 )    Case No.: 3:20-cv-01789-BEN-MDD
     himself and all others similarly situated,    )
12
                         Plaintiff,                )    ORDER GRANTING JOINT
13                                                 )    MOTION TO AMEND THE
     v.                                            )    COMPLAINT
14
                                                   )
     HL WELDING, INC., a California
15                                                 )    [ECF No. 14]
     corporation,
                                                   )
16                       Defendant.                )
17                                                 )
18   I.    INTRODUCTION
19         Plaintiff Luis Lopez Yanez (“Plaintiff”), on behalf of himself and other current and
20   former Pipe Fitters, Sheet Metal workers, Electricians, Machinists, Riggers and similar
21   trades occupation (collectively “Tradespeople” or “Class Members”), brings a collective
22   action for federal overtime pay, under the Fair Labor Standards Act, 29 U.S.C. § 216(b)
23   (the “FLSA”), and a class action under Rule 23(b)(3) of the Federal Rules of Civil
24   Procedure for state wage and hour claims arising out of the failure to pay overtime
25   premium pay under certain federal and state wage laws by Defendant HL Welding, Inc.,
26   a California corporation (“Defendant”). ECF No. 1.
27         Before the Court is the Stipulation and Proposed Order Regarding the Filing of a
28   First Amended Complaint (the “Joint Motion”). ECF No. 14. After considering the

                                                  -1-
                                                                            3:20-cv-01789-BEN-MDD
         Case 3:20-cv-01789-MDD Document 18 Filed 05/28/21 PageID.113 Page 2 of 3



 1   papers submitted, supporting documentation, and applicable law, the Court GRANTS the
 2   Joint Motion.
 3   II.     BACKGROUND
 4           A.    Statement of Facts
 5           Plaintiff alleges that from approximately September 2014 to July 14, 2019, he
 6   worked as a Pipefitter and Sheet Metal worker for Defendant at its facilities in San Diego.
 7   ECF No. 1 at 3,1 ¶¶ 9-10. He alleges that Defendant regularly failed to pay at appropriate
 8   pay rates. Id. at 4, ¶¶ 13-16.
 9           B.    Procedural History
10           On September 11, 2020, Plaintiff filed this putative class action, alleging claims for
11   relief for (1) failure to pay overtime wages, CAL. LAB. CODE §§ 510, 1194; I.W.C. Wage
12   Order 16; (2) failure to furnish accurate wage statements, CAL. LAB. CODE §§ 226, 226.3;
13   (3) waiting time penalties, CAL. LAB. CODE §§ 201-203; (4) unfair competition, CAL. BUS.
14   & PROF. CODE § 17200, et seq.; and (5) failure to pay overtime wages, 29 U.S.C. § 207.
15   ECF No. 1.
16           On December 18, 2020, Defendant filed an Answer to the Complaint. ECF No. 4.
17   III.    LEGAL STANDARD
18           Once a responsive pleading is filed, a plaintiff can amend a complaint “only with the
19   opposing party’s written consent or the court’s leave.” FED. R. CIV. P. 15(a)(2). “The court
20   should freely give leave when justice so requires.” Id.; see also Morongo Band of Mission
21   Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.1990) (stating that leave to amend is to be
22   granted with “extreme liberality”).
23   IV.     DISCUSSION
24           Plaintiff and Defendant (collectively, the “Parties”) advise that they “have reached
25   the terms of a proposed class, collective, and representative settlement.” ECF No. 14 at
26   2:4-5. They argue that “in furtherance of the parties’ proposed Settlement, Plaintiff seeks
27
     1
           Unless otherwise indicated, all page number references are to the ECF generated
28   page number contained in the header of each ECF-filed document.
                                                   -2-
                                                                                3:20-cv-01789-BEN-MDD
      Case 3:20-cv-01789-MDD Document 18 Filed 05/28/21 PageID.114 Page 3 of 3



 1   to amend the Complaint to (1) add additional Plaintiffs Kayasone Munogkhot and Julio
 2   Rubio, (2) clarify the putative class definition to include additional job titles, and (3) add
 3   an additional claim for Private Attorneys General Act (‘PAGA’) penalties premised on
 4   alleged violations of California Labor Code, as permitted by California Labor Code §
 5   2698 et seq.” Id. at 2:6-11.
 6         Rule 15 of the Federal Rules of Civil Procedure provides that when a party seeks
 7   to amend a complaint after a responsive pleading has been filed, the party may do so as
 8   long as (1) the opposing party consents or (2) the Court grants leave to amend. Thus,
 9   where the opposing party has consented to the amendment, leave of court is not required.
10   As such, the Court GRANTS this Joint Motion.
11   V.    CONCLUSION
12         For the above reasons, the Court GRANTS the Joint Motion and instructs Plaintiff
13   to file the First Amended Complaint on the docket within five (5) days of the Court’s order,
14   or by Wednesday, June 2, 2021.
15         IT IS SO ORDERED.
16    DATED:      May 28, 2021
17                                                          HON. ROGER T. BENITEZ
                                                             United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                   -3-
                                                                               3:20-cv-01789-BEN-MDD
